Citation Nr: 0813346	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  06-11 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative joint disease of the lumbar spine. 

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran had active military service from August 1951 to 
June 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia that in pertinent part granted service 
connection and assigned a 10 percent rating for degenerative 
joint disease of the lumbar spine, effective December 1, 
2003.  

In a January 2006 rating decision, the RO increased the 
veteran's evaluation for degenerative joint disease of the 
lumbar spine to a 20 percent rating, also effective December 
1, 2003.  The issue of entitlement to a higher disability 
evaluation based upon an initial grant of service connection 
remains before the Board.  See AB v. Brown, 6 Vet. App. 35 
(1993); Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Competent medical evidence demonstrates that the 
veteran's service-connected degenerative joint disease of the 
lumbar spine is manifested by limitation of motion that does 
not equate to forward flexion of the thoracolumbar spine 30 
degrees or less or to favorable ankylosis of the entire 
thoracolumbar spine.

3.  The veteran's service-connected disabilities consist of 
degenerative joint disease of the lumbar spine rated as 20 
percent disabling and bilateral pes planus with metatarsalgia 
rated as 50 percent disabling.

4.  The veteran is a high school graduate with 4 years of 
college and is not currently employed.

5.  Competent medical evidence does not indicate that the 
veteran's service-connected disabilities alone preclude him 
from engaging in substantially gainful employment that is 
consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
20 percent for degenerative joint disease of the lumbar spine 
have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, 38 C.F.R. § 
4.71a, Diagnostic Code 5242 (2007).

2.  The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 3.340, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claims for entitlement to service 
connection and a TDIU were received in December 2003.  In 
correspondence dated in January 2004, April 2004, and May 
2004, he was notified by the RO of the provisions of the VCAA 
as they applied to service connection and TDIU claims.  These 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claims, identified the veteran's duties in obtaining 
information and evidence to substantiate his claims, and 
requested that the veteran send in any evidence in his 
possession that would support his claims.  In a November 2004 
rating decision, the RO granted entitlement to service 
connection and assigned an initial 10 percent rating for 
degenerative joint disease of the lumbar spine.  The veteran 
appealed the assignment of the initial evaluation for this 
benefit and the denial of entitlement to TDIU.  In November 
2005 correspondence, he was again notified by the RO of the 
provisions of the VCAA as they applied to increased rating 
and TDIU claims.  In a January 2006 rating decision, the RO 
increased the veteran's evaluation for degenerative joint 
disease of the lumbar spine to a 20 percent rating, also 
effective December 1, 2003.  Thereafter, the claims were 
reviewed and a statement of the case was issued in January 
2006.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in March 
2006.

The claim for an initial evaluation in excess of 20 percent 
for degenerative joint disease of the lumbar spine is a 
downstream issue from the grant of service connection.  See 
Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General 
Counsel recently held that no VCAA notice was required for 
such downstream issues, and that a Court decision suggesting 
otherwise was not binding precedent.  See VAOPGCPREC 8-2003, 
69 Fed. Reg. 25180 (May 5, 2004); cf. Huston v. Principi, 17 
Vet. App. 370 (2002).  The Board is bound by the General 
Counsel's opinion.  See 38 U.S.C.A. § 7104(c) (West 2002).  
While this logic is called into some question in a recent 
Court case, neither this case nor the GC opinion has been 
struck down.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
The veteran's service treatment records and all relevant VA 
treatment records pertaining to his service-connected 
conditions have been obtained and associated with his claims 
file.  He has also been provided with multiple VA medical 
examinations to assess the current state of his service-
connected degenerative joint disease of the lumbar spine.  

Furthermore, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.  

As a final matter, the Board notes the contention of the 
veteran's representative that additional development was not 
required in this case.  In his March 2006 statement, the 
veteran's representative argues that the RO's further 
development, ordering and obtained an additional VA spine 
examination for evaluation of the veteran's service-connected 
lumbar disability in December 2005, constituted the 
development of negative evidence in violation of Mariano v. 
Principi, 17 Vet. App. 305 (2003).  

VA may not order additional development for the sole purpose 
of obtaining evidence unfavorable to a claimant.  See Mariano 
v. Principi, 17 Vet. App. 305, 312 (2003).  Nonetheless, VA 
has discretion to determine when additional information is 
needed to adjudicate a claim.  See Kowalski v. Nicholson, 19 
Vet. App. 171 (2005) (stating that VA has discretion to 
schedule a veteran for a medical examination where it deems 
an examination necessary to make a determination on the 
veteran's claim); Shoffner v. Principi, 16 Vet. App. 208, 213 
(2002) (holding that VA has discretion to decide when 
additional development is necessary).

It is noted that the veteran's representative argued that the 
veteran's October 2004 VA orthopedic examinations were 
insufficient and did not accurately represent the level of 
veteran's lumbar spine symptomatology in the January 2005 
notice of disagreement.  Thereafter, the RO ordered an 
another VA orthopedic examination in December 2005 to obtain 
additional evidence pertaining to the veteran's increased 
rating claim for degenerative joint disease of the lumbar 
spine and concerning the effects of his service-connected 
foot and lumbar spine disabilities on his ability to obtain 
and maintain substantially gainful employment.  As noted 
above, VA has discretion to determine when additional 
information is needed to adjudicate a claim.  In this case, 
the Board notes that the RO ordered another examination, not 
for sole purpose of obtaining evidence unfavorable to a 
claimant, but to obtain additional information to assist in 
adjudicating the veteran's claims and to address the 
contention of the veteran's representative that prior 
examinations were insufficient.  

The veteran's representative also argued that the December 
2005 VA spine examination was inadequate because the VA 
examiner believed that the veteran's lumbar spine condition 
was not a service-connected condition.  However, the Board 
notes that the examiner's belief concerning whether the 
veteran's lumbar spine disability was service-connected does 
not render unreliable the range of motion measurements taken 
in order to evaluate the severity of the veteran's lumbar 
spine disability under 38 C.F.R. § 4.71a, as those 
measurements involve scientific tests and are not conclusions 
drawn by the VA examiner.

II.  Initial Rating for Degenerative Joint Disease of the 
Lumbar Spine

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2007) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2007).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2007).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

The Court has also held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  

The veteran is currently assigned a 20 percent rating for 
degenerative joint disease of the lumbar spine under 
Diagnostic Code 5242, effective December 1, 2003.

Under the current rating criteria, degenerative arthritis of 
the spine (designated at Diagnostic Code 5242) is rated 
pursuant to the General Rating Formula for Diseases and 
Injuries of the Spine.

5235
Vertebral fracture or dislocation
5236
Sacroiliac injury and weakness
5237
Lumbosacral or cervical strain
5238
Spinal stenosis
5239 
   
Spondylolisthesis or segmental instability     
5240
Ankylosing spondylitis
5241 
   
Spinal fusion    
5242
Degenerative arthritis of the spine (see also 
diagnostic code 5003) 
5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 
General Rating Formula for Diseases and Injuries of the 
Spine:

(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10

Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  
 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  
 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  
 
Note: (4) Round each range of motion measurement to the 
nearest five degrees.  
 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  
 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

5243  Intervertebral disc syndrome
Ratin
g
With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months 
60
With incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 
12 months 
40
With incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 
12 months 
20
With incapacitating episodes having a total duration of 
at least one week but less than 2 weeks during the past 
12 months 
10

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. 

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment. 

See 38 C.F.R. § 4.71a (2007).



5003  Arthritis, degenerative (hypertrophic or 
osteoarthritis):
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.). When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003. Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. In the absence of limitation of motion, rate as 
below:
With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations
20
With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 (2007) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2007) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 38 
C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  See DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).



Factual Background and Analysis

After a review of the evidence, the Board finds that the 
evidence does not support the assignment of an initial rating 
in excess of 20 percent for degenerative joint disease of the 
lumbar spine.

VA treatment notes dated in December 2002 indicate that the 
veteran received a cane to assist in ambulation.  

In an August 2003 treatment record, the veteran's private 
physician, Dr. Miller, listed an assessment of lumbar 
arthrosis.  In a November 2003 statement, the physician 
indicated that the veteran suffered from degenerative joint 
disease of the lumbar spine.  It was further opined that the 
veteran's lumbar condition was contributed to, in part, by 
bilateral pes planus and metatarsalgia diagnosed in the 
military in 1951.  

During an October 2004 VA orthopedic examination of the 
spine, the veteran complained of frequent back pain of mild 
severity.  It was noted that the veteran exhibited moderate 
decreased motion with no radiation, fatigue, weakness, or 
spasm.  Physical examination findings were noted as normal 
gait and posture with no intervertebral disc disease, 
ankylosis, or objective evidence of lumbar sacrospinalis.  
Active and passive range of motion findings of the lumbar 
spine were listed as: forward flexion was to 60 degrees, 
extension was to 10 degrees; right and left lateral flexion 
were to 15 degrees; and right and left rotation were to 15 
degrees.  Neurological, sensory, motor, and reflex 
examination findings were noted to be normal with the veteran 
exhibiting active movement against full resistance and normal 
reflexes.  The examiner indicated that the veteran's service-
connected lumbar spine disability had a significant effect on 
his occupational activities due to decreased mobility.  It 
was further noted that the veteran's service-connected lumbar 
spine disability had a mild effect on daily activities, 
including chores, shopping, exercise, sports, recreation, and 
traveling.  The examiner diagnosed degenerative joint disease 
of the lumbar spine.  VA X-ray examination findings dated in 
July 2004 revealed degenerative changes seen of the lumbar 
spine most significant at L1-2 and L2-3.  The examiner 
compared the findings to a prior May 2004 study and listed an 
impression of no significant change in degenerative changes 
of the lumbar sacral spine as well as unchanged bilateral SI 
joint osteoarthritis unchanged.  

During a December 2005 VA orthopedic examination of the 
spine, the veteran complained of pain localized to the lower 
lumbar area that radiated downwards to his right hip.  He 
further indicated that his pain was dull and achy, sometimes 
wakes him at night, and escalates with walking.  He did not 
describe any physically incapacitating episodes.  Physical 
examination findings were noted as very slow shuffling gait, 
uses cane for stability, negative straight leg raising 
testing, and normal motor, sensory, and reflex findings.  
Range of motion findings of the lumbar spine were listed as 
forward flexion was to 40 degrees with pain, extension was to 
0 degrees; right and left lateral flexion were to 10 degrees 
with pain in the right hip; and right and left rotation were 
to 10 degrees.  The examiner further indicated that no 
attempts were made to fatigue the veteran due to his 
unsteadiness.  The examiner diagnosed multilevel degenerative 
disc disease and bilateral sacroiliac joint arthritis with 
signs and symptoms suggestive of a spinal stenosis.  

The aforementioned evidence does not reflect any findings 
that would warrant a rating excess of 20 percent solely under 
the criteria of the General Rating Formula. None of the 
competent medical evidence of record shows that the veteran 
suffers from forward flexion of the thoracolumbar spine 
limited to 30 degrees or less or from favorable ankylosis of 
the entire thoracolumbar spine.

Further, the Board finds that a higher rating is not 
warranted under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  Competent medical 
evidence does not show that the veteran suffers from 
intervertebral disc syndrome, to include any incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months to warrant the 
assignment of a 40 percent rating.  In fact, as stated, the 
veteran did not described any incapacitating episodes caused 
by the thoracolumbar back disorder.

As indicated above, the General Rating Formula also directs 
that neurological manifestations of should be rated 
separately from orthopedic manifestations.  However, 
objective compensable neurologic manifestations associated 
with the veteran's service-connected lumbar spine 
disabilities are clearly not documented in the competent 
medical evidence of record.

The Board also finds that there is no basis for the 
assignment of any higher rating based on consideration of any 
of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence 
reflects that the currently assigned 20 percent rating 
properly compensates him for the extent of functional loss 
resulting from any such symptoms.  In this regard, the Board 
notes that October 2004 VA examination findings detailed that 
the veteran did not exhibit any fatigue, weakness, or muscle 
spasm.  Although it was noted that the veteran was unsteady 
on his feet and that no attempts were made to fatigue him due 
to this unsteadiness during the December 2005 VA examination, 
these findings of incoordination have already been taken into 
consideration in the assignment of the current 20 percent 
rating.

The Board acknowledges the veteran and his representative's 
contentions that his degenerative joint disease of the lumbar 
spine is more severely disabling.  However, the veteran is 
not a licensed medical practitioner and is not competent to 
offer opinions on questions of medical causation or 
diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the veteran's claim for 
entitlement to initial rating in excess of 20 percent for 
degenerative joint disease of the lumbar spine must be 
denied.  The Board has considered staged ratings, under 
Fenderson v. West, 12 Vet. App. 119 (1999), but concludes 
that they are not warranted.  Since the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disability that would take the 
veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating.  While it was noted 
that the veteran's service-connected lumbar disability had a 
significant effect on his occupational activities due to 
decreased mobility in the October 2004 VA examination report, 
the veteran has continually referred to himself as 
"retired" and has not attempted to obtain employment since 
retirement.  Consequently, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

TDIU

The veteran contends that he is entitled to TDIU, as his 
service-connected disabilities, pes planus and degenerative 
joint disease of the lumbar spine, render him unemployable.

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340 
(2007).  Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 
(2007).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability:  (1) Disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
Disabilities resulting from common etiology or a single 
accident; (3) Disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric; (4) Multiple injuries incurred in 
action; or (5) Multiple disabilities incurred as a prisoner 
of war. 

It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.  For purposes of this 
section, marginal employment generally shall be deemed to 
exist when a veteran's earned annual income does not exceed 
the amount established by the U.S. Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person.  Marginal employment may also be held to exist, on a 
facts found basis (includes but is not limited to employment 
in a protected environment such as a family business or 
sheltered workshop), when earned annual income exceeds the 
poverty threshold.  Consideration shall be given in all 
claims to the nature of the employment and the reason for 
termination.   See 38 C.F.R. § 4.16(a) (2007). 

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  See 38 C.F.R. §§ 3.341(a), 
4.19 (2007).  Factors to be considered are the veteran's 
education, employment history and vocational attainment.  See 
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

A high disability rating in itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
However, the question in a total rating case based upon 
individual unemployability due to service-connected 
disabilities is whether the veteran is capable of performing 
the physical and mental acts required by employment and not 
whether the veteran is, in fact, employed.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

The veteran's service-connected disabilities consist of 
degenerative joint disease of the lumbar spine rated as 20 
percent disabling and bilateral pes planus with metatarsalgia 
rated as 50 percent disabling.  With a combined total rating 
of 60 percent for disabilities affecting his orthopedic 
system, the veteran meets the schedular criteria for 
consideration of a TDIU rating under 38 C.F.R. § 4.16(a) 
(2007).  The Board must now determine whether competent 
medical evidence of record shows that the veteran's service-
connected foot and lumbar spine disabilities alone preclude 
him from engaging in substantially gainful employment.  

Evidence of record indicates that the veteran is a high 
school graduate with 4 years of college and is not currently 
employed.  Previous employment until he retired was a sales 
representative for a glass manufacturer.  

An August 2001 VA treatment note listed nonservice-connected 
medical problems including status post repair of abdominal 
aortic aneurysm, gouty arthritis, neck pain, chronic renal 
insufficiency, allergies, hypertension, and 
hypercholesterolemia.  It was also noted that the veteran had 
been involved in a motor vehicle accident in February 2001, 
and was currently receiving physical therapy for resulting 
neck and back pain.  VA treatment notes dated in December 
2002 indicate that the veteran received a cane to assist in 
ambulation.

In a May 2002 VA feet examination report, the examiner 
discussed the effect of the veteran's foot condition on his 
daily activity, indicating that the veteran has pain on 
walking and is restricted in the amount of walking he can do.  
X-ray findings revealed moderate degenerative joint disease 
of the tarsal metatarsal joint and metarsal phalangeal joint 
(right greater than the left), subluxation of the right 3rd 
and 4th metatarsal phalangeal joint, degenerative spurs at 
the inferior aspect of the calcaneus, and mild pes planus.  

In an August 2003 treatment record, the veteran's private 
physician, Dr. Miller, listed an assessment of lumbar 
arthrosis, degenerative joint disease of the bilateral knees, 
gouty arthropathy, olecranon bursa of the left elbow, and 
triggering right finger.  The physician noted that he did not 
feel given the veteran's medical condition, that he was 
employable, nor did he feel that the veteran would improve to 
the point that he would be employable.  

In a December 2003 statement, the veteran indicated that he 
was totally disabled due to his bilateral foot and lumbar 
conditions.  

An April 2004 VA Form 21-4192 (Request for Employment 
Information in Connection With Claim for Disability 
Benefits), as completed by the veteran's former employer, 
Ball Corporation, states that he worked 40+ hours per week 
from August 1966 to October 1993.  The form also indicates he 
retired from that job, for reasons other than disability, 
effective September 31, 1993.  No concessions were made to 
him on account of age or disability prior to his retirement.

In a May 2004 VA feet examination report, the examiner listed 
diagnoses of 1) bilateral pes planus; 2) unresolved 
onychomyocosis of bilateral feet; 3) hammertoe deformities of 
bilateral feet; 4) bilateral metatarsal spine with spurs with 
hallux valgus deformity; 5) degenerative changes at 
tarsometatarsal joints; 6) bone cyst formation at the head of 
the metatarsals; 7) degenerative joint disease of the 
tarsometatarsal joint, metatarsophalangeal joints, right 
greater than the left; 8) deformity and subluxation of the 
right third and fourth metatarsophalangeal joint; and 9) 
degenerative spurs at the inferior aspect of the calcaneus.  
It was further noted that the veteran sits most of the time 
secondary to pain he experiences in his feet with walking. 

During an October 2004 VA orthopedic examination of the 
spine, the veteran complained of frequent back pain of mild 
severity and moderate decreased motion with no radiation, 
fatigue, weakness, or spasm.  The examiner indicated that the 
veteran's service-connected lumbar spine disability had a 
significant effect on his occupational activities due to 
decreased mobility.  It was further noted that the veteran's 
service-connected lumbar spine disability had a mild effect 
on daily activities, including chores, shopping, exercise, 
sports, recreation, and traveling.  The examiner diagnosed 
degenerative joint disease of the lumbar spine.  

During an October 2004 VA orthopedic examination of the 
spine, the veteran reported that his employment as a 
traveling salesman had required a lot of walking, which he is 
now unable to perform due to his foot and back pain.  The 
veteran further indicated that he would like to go back to 
the same type of job but has not tried to get a job with less 
walking due to the cut in salary.  

During a December 2005 VA orthopedic examination, the 
examiner indicated, in terms of the veteran's usual 
occupation and activities of daily living, that veteran 
stated he was presently retired.  It was noted that he used 
to work as a sales representative for a glass manufacturer 
and had not attempted to obtain employment since retirement.  
The veteran complained that he was no longer able to play 
golf or walk along the beach due to his foot and back pain.  
The examiner listed an impression of severe pes planus 
involving bilateral feet, hallux valgus deformity, pronation 
involving right foot, and claw foot deformity.  The examiner 
also diagnosed multilevel degenerative disc disease and 
bilateral sacroiliac joint arthritis with signs and symptoms 
suggestive of a spinal stenosis.  

Upon review of the history of the veteran's service-connected 
disabilities, the Board notes that competent medical evidence 
of record does not show that the veteran's service-connected 
foot and lumbar spine disabilities alone preclude him from 
engaging in substantially gainful employment.  The Board 
notes that the October 2004 VA examiner indicated that the 
veteran's service-connected lumbar spine disability has a 
significant effect on his occupation activities and that the 
veteran's private physician did not feel the veteran was 
employable given his "medical condition".  However, there 
is no competent medical evidence or opinion of record that 
indicates the veteran is unemployable solely due to his 
service-connected foot and lumbar spine disabilities alone.  
The Board recognizes that the veteran's service-connected 
foot and lumbar spine disabilities affect his ability secure 
or follow a substantially gainful occupation.  In recognition 
of the severity of his service-connected disabilities, the 
veteran is currently rated as a combined 60 percent disabled.  
 
The record further reflects that the veteran suffers from 
multiple nonservice-connected disabilities including 
degenerative joint disease of the bilateral knees, gouty 
arthropathy, olecranon bursa of the left elbow, triggering 
right finger, abdominal aortic aneurysm, gout, neck pain, 
chronic renal insufficiency, allergies, hypertension, and 
hypercholesterolemia.  In addition, evidence of record 
continually notes that the veteran refers to himself as 
"retired" and that he has not attempted to obtain 
employment since his retirement in 1993.  Consequently, the 
Board concludes that a preponderance of the evidence supports 
the decision that the veteran's service-connected foot and 
lumbar spine disabilities alone do not preclude him from 
engaging in substantially gainful employment.  See 38 C.F.R. 
§ 4.16(a) (2007).  Therefore, the evidence does not support 
the assignment of a TDIU rating.


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for degenerative joint disease of the lumbar spine is denied. 

Entitlement to TDIU is denied.



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


